Name: 74/532/EEC: Commission Decision of 16 October 1974 exempting Ireland from applying to certain species the Council Directives of 14 June 1966 on the marketing of fodder plant seed and of cereal seed and the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  Europe
 Date Published: 1974-11-07

 Avis juridique important|31974D053274/532/EEC: Commission Decision of 16 October 1974 exempting Ireland from applying to certain species the Council Directives of 14 June 1966 on the marketing of fodder plant seed and of cereal seed and the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (Only the English text is authentic) Official Journal L 299 , 07/11/1974 P. 0014 - 0015COMMISSION DECISION of 16 October 1974 exempting Ireland from applying to certain species the Council Directives of 14 June 1966 on the marketing of fodder plant seed and of cereal seed and the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (Only the English text is authentic) (74/532/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directives of 14 June 1966 on the marketing of fodder plant seed (1) and of cereal seed (2), as last amended by the Council Directive of 11 December 1973 (3), and in particular the respective Articles 23a thereof; Having regard to the Council Directive of 30 June 1969 (4) on the marketing of seed of oil and fibre plants, as last amended by the Council Directive of 11 December 1973 (3), and in particular Article 22 thereof; Having regard to the request submitted by Ireland; Whereas a number of species of fodder plants, of cereals and of oil and fibre plants are not normally cultivated in Ireland ; whereas the seeds of these species are likewise not propagated or marketed there; Whereas while these conditions obtain it is appropriate to exempt Ireland from applying the provisions of these Directives to the species in question; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Ireland is hereby exempted: 1. from applying the Council Directive of 14 June 1966 on the marketing of fodder plant seed, with the exception of the provisions of Article 14 (1), to the species listed below: >PIC FILE= "T9000650"> (1)OJ No 125, 11.7.1966, p. 2298/66. (2)OJ No 125, 11.7.1966, p. 2309/66. (3)OJ No L 356, 27.12.1973, p. 79. (4)OJ No L 169, 10.7.1969, p. 3. 2. from applying the Council Directive of 14 June 1966 on the marketing of cereal seed, with the exception of the provisions of Article 14 (1), to the species listed below: >PIC FILE= "T9000654"> 3. from applying the Council Directive of 30 June 1969 on the marketing of seeds of oil and fibre plants, with exception of the provisions of Article 13 (1), to the species listed below: >PIC FILE= "T9000655"> Article 2 This Decision is addressed to Ireland. Done at Brussels, 16 October 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI